Case 1:19-cv-00950-JTN-PJG ECF No. 23, PageID.931 Filed 05/27/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 TERRY A. GRESSLER,

         Plaintiff,
                                                                   Case No. 1:19-cv-950
 v.
                                                                   HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/

                ORDER APPROVING REPORT AND RECOMMENDATION

        This is a civil action filed pursuant to 42 U.S.C. § 405(g). Plaintiff filed a Motion for

Attorney Fees Pursuant to the Equal Access to Justice Act (ECF No. 19). The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation on May 12, 2021,

recommending that this Court grant the motion. The Report and Recommendation was duly served

on the parties. No objections have been filed pursuant to 28 U.S.C. § 636(b)(1)(C). Accordingly:

        IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 22) is APPROVED and ADOPTED as the opinion of the Court.

        IT IS FURTHER ORDERED that the Motion for Attorney Fees Pursuant to the Equal

Access to Justice Act (ECF No. 19) is GRANTED for the reasons stated in the Report and

Recommendation.

        IT IS FURTHER ORDERED that Plaintiff is awarded five thousand, eight hundred

twenty-five dollars ($5,825.00) pursuant to the Equal Access to Justice Act and such sum shall be

paid directly to Plaintiff.


Dated: May 27, 2021                                          /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
